Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 8/9/2022 has been entered.  Claims 14 and 18-20 should bear a status identifier --(Original)--.

Claim Objection 
Claims 1-3 and 8-10 are objected to because of the following informalities: 
(1) In claim 1, line 12, “the plurality of ribs define” should read --the plurality of ribs defines--.  
(2) In claim 8, lines 9-10, the plurality of ribs define” should read --the plurality of ribs defines--.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-3 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claims 1 and 8, line 7, it is not clear what it is meant by “defined adjacent”.  
           (2) In claim 3, line 3, “the plurality of sidewalls” has no clear antecedent basis.  It is suggested “plurality of” be deleted. 
           (3) In claim 10, “the portion” lacks antecedent basis. 

Claim Rejection - 35 U.S.C. 103
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al. (U.S. Patent Application Publication No. 2014/0053412, hereinafter “Carlucci”) in view of WO 2017/120610.        
           Regarding claim 1, Carlucci discloses a clipper blade assembly comprising:
           a blade (B, see Fig.9C as annotated below) configured to remove hair from a skin area;

    PNG
    media_image1.png
    349
    808
    media_image1.png
    Greyscale

           a top surface (TS);
           a bottom surface (BS);
           sidewalls (S, i.e. two opposing sidewalls, see Fig.9A as annotated below) disposed and extending between the top surface (TS) and the bottom surface (BS);

    PNG
    media_image2.png
    443
    662
    media_image2.png
    Greyscale

           an aperture (A, see annotated Fig.9C) adjacent the top surface (TS), the aperture (A) configured to receive the blade (B); and
           a plurality of ribs (R, see annotated Fig.9A) in a rib pattern configuration disposed on the top surface (TS), wherein the plurality of ribs (R) defines a top skin facing surface substantially as claimed except the top skin facing surface (defined by the ribs “R”) lacks a hydrophobic coating layer.
          WO ‘610 teaches it is desirable to provide hydrophobic coating layer (see paragraph [0053], lines 6-8) disposed on a top skin facing surface (64, i.e. the surface facing/contacting a skin during shaving, see Fig.3) for the inherent function of providing a very low friction of drag effect on a skin during hair trimming thus increasing shaving comfort.
           In view of the teaching of WO ‘610, it would have been obvious to one skilled in the art to modify Carlucci by providing a hydrophobic coating layer on the top skin facing surface (defined by Carlucci’s plurality of ribs “R”) for the advantage set forth.
           Regarding the newly added exclusionary phrase “only” the top skin facing surface of the plurality of ribs is coated by a hydrophobic coating layer, it is noted WO ‘610 also teaches having the hydrophobic coating layer over the blade cutting teeth (72,84) for improving shaving comfort.  However, it would have been obvious to one of ordinary skilled in the art to further modify Carlucci by not having the hydrophobic coating layer on any other surface of the blade assembly except for the top skin facing surface of the ribs (R) if so preferred, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).  Moreover, as evidenced by the applicant (see paragraph [0037], lines 1-5 of the original specification), the hydrophobic coating layer 116 is disposed on at least a portion of a top skin facing surface configured to contact the skin area.  The portion includes the top surface 106, the blade 110, and/or the plurality of ribs 107.  Applicant’s specification clearly discloses the hydrophobic coating layer is not limited to “only” the top skin facing surface of the ribs as now claimed but can as well be on the top surface 106 and the blade 110 as desired.                       
           The term “surgical” cited at line 1 of claim 1 has been carefully considered but is deemed not to define any structure and accordingly cannot serve to distinguish.  Further, since Carlucci as modified shows all the claimed structure, it is held that Carlucci’s modified clipper blade assembly is fully capable of being used as a “surgical” clipper blade assembly if so desired.  
           Regarding claim 8, Carlucci discloses a clipper blade assembly comprising:
           a blade (B, see annotated Fig.9C) configured to remove hair from a skin area;
           a top surface (TS);
           a bottom surface (BS);
           a plurality of sidewalls (S, i.e. two opposing sidewalls, see annotated Fig.9A) disposed and extending between the top surface (TS) and the bottom surface (BS); 
          an aperture (A) adjacent the top surface (TS), the aperture (A) configured to receive the blade (B); and
           a plurality of ribs (R, see annotated Fig.9A) in a rib pattern configuration disposed on the top surface (TS), wherein the plurality of ribs (R) defines a top skin facing surface substantially as claimed except the top skin facing surface (defined by the ribs “R”) lacks a hydrophobic coating layer.
          WO ‘610 teaches it is desirable to provide hydrophobic coating layer (see paragraph [0053], lines 6-8) disposed on a top skin facing surface (64, i.e. the surface facing/contacting a skin during shaving, see Fig.3) for the inherent function of providing a very low friction of drag effect on a skin during hair trimming thus increasing shaving comfort.
           In view of the teaching of WO ‘610, it would have been obvious to one skilled in the art to modify Carlucci by providing a hydrophobic coating layer on the top skin facing surface (defined by Carlucci’s plurality of ribs “R”) for the advantage set forth. 
           Regarding the newly added exclusionary phrase “a hydrophobic coating layer disposed only on the top skin facing surface of the plurality of ribs”, it is noted WO ‘610 also teaches having the hydrophobic coating layer over the blade cutting teeth (72,84) for improving shaving comfort.  However, it would have been obvious to one of ordinary skilled in the art to further modify Carlucci by not having the hydrophobic coating layer on any other surface of the blade assembly except for the top skin facing surface of the ribs (R) if so preferred, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963). Moreover, as evidenced by the applicant (see paragraph [0037], lines 1-5 of the original specification), the hydrophobic coating layer 116 is disposed on at least a portion of a top skin facing surface configured to contact the skin area.  The portion includes the top surface 106, the blade 110, and/or the plurality of ribs 107.  Applicant’s specification clearly discloses the hydrophobic coating layer is not limited to “only” the top skin facing surface of the ribs as now claimed but can as well be on the top surface 106 and the blade 110 as desired.                         
           The term “surgical” cited at line 1 of claim 8 has been carefully considered but is deemed not to define any structure and accordingly cannot serve to distinguish.  Further, since Carlucci as modified shows all the claimed structure, it is held that Carlucci’s modified clipper blade assembly is fully capable of being used as a “surgical” clipper blade assembly if so desired.  
          Regarding claim 10, Carlucci’s top skin facing surface comprises top surfaces (i.e. the surfaces facing/contacting skin during shaving) of each of the plurality of ribs (R).
3.        Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over aCarlucci et al. (U.S. Patent Application Publication No. 2014/0053412, hereinafter “Carlucci”) in view of WO 2017/120610, as applied to claims 1 and 8 above, and further in view of Roth (U.S. Patent Application Publication No. 2015/0183118).
           Regarding claims 2 and 9, Carlucci as modified above shows all the claimed limitations except WO ‘610 does not explicitly mention the hydrophobic coating layer is made of polytetrafluoroethene (PTFE).  
           Roth teaches the use of PTFE material as a hydrophilic coating for its advantage of low friction against skin during shaving (see paragraph [0033], lines 1-9).    
          Thus, it would have been obvious to one skilled in the art to further modify Carlucci by using a well-known and commercially available material such as Roth’s PTEF for Carlucci’s hydrophobic coating layer for the predictable result of reducing friction against skin and increasing shaving comfort as taught by Roth.
4.        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al. (U.S. Patent Application Publication No. 2014/0053412, hereinafter “Carlucci”) in view of WO 2017/120610, as applied to claim 1 above, and further in view of Palmer et al. (U.S. Patent Application Publication No. 2009/0106981, hereinafter “Palmer”).
         Regarding claim 3, the blade (B) of Carlucci as modified further comprises a plurality of blade edges (i.e. shown as toothed edges in Fig.1, not labeled) except Carlucci is silent about the materials of the blade (B), the top surface (TS), the bottom surface (BS) and the sidewalls (S).  
          Palmer shows a blade assembly (18) comprising a blade (22) made of stainless steel (see paragraph [0025], lines 6-8), and a top surface (TS, see Fig.2 as annotated below, corresponding to “20” in Fig.3), a bottom surface (BS, corresponding to “42” in Fig.3) and sidewalls (S) all made of ABS plastic (see paragraph [0024], lines 1-6).

    PNG
    media_image3.png
    324
    781
    media_image3.png
    Greyscale

         Therefore, it would have been obvious to one of ordinary skill in the art to further modify Carlucci by using well-known and commercially available materials such as Palmer’s “stainless steel” and “ABS plastic” for Carlucci’s blade and top/bottom surfaces/sidewalls, respectively, for the advantages of stain/rust resistance and lightweight, respectively, as taught by Palmer.  
 
Remarks
Applicant’s arguments with respect to claims 1-3 and 8-10 have been considered but are moot in light of the above new ground(s) of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724